— Appeal from order and judgment, Supreme Court, Bronx County (Burton Hecht, J.), entered on July 2 and September 7, 1990, respectively, which denied and dismissed the petition seeking habeas corpus relief, unanimously dismissed, without costs, and counsel’s motion to withdraw is granted.
Relator’s attorney advises this court that relator cannot be located. Further, it appears that the Department of Probation has obtained, or will obtain, a new parole violation warrant against the relator. Under these circumstances, relator’s appeal of the order and judgment denying his petition must be dismissed, as relator is no longer subject to the mandate of the *639court. (People v Sullivan, 28 NY2d 900.) If we were not dismissing the appeal on this ground, we would dismiss on the ground that the appeal is moot, since relator is no longer in the custody of the State. (People ex rel. Hall v Casscles, 38 NY2d 1006.) Concur — Sullivan, J. P., Milonas, Kupferman, Kassal and Smith, JJ.